ORDER

PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief from sentencing in response to a guilty plea to a reduced charge of robbery second degree. The motion court found that the grounds alleged were refuted by the record. The court informed defendant before sentencing that the state would dismiss the charge of armed criminal action and reduce a robbery first degree to robbery second degree in exchange for a thirteen-year sentence. Defendant accepted the plea agreement. He had adequate time to confer with his counsel, had the advice of his counsel, and was satisfied with his counsel. He alleged in his motion that his counsel failed to file a motion *605to suppress which prevented a ruling on a denial of rights and in his motion deprived him of information necessary to support a decision to plead guilty. The plea record conclusively refutes the allegation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b)